Ltjdeling-, C. J.,
dissenting. This is an action to annul a judicial sale on the ground of fraud and other illegalities. A branch of this «ase was before us in July, 1869, and we then said: “We think it established by the record that .the home place really contained about five hundred and ninety acres, and that its sale for $5250, if maintained, would result in a great loss to the estate.” * ® “It appears that he (the executor) has been recorder of this parish ; that he was a neighbor and intimate friend of the deceased; that he was a witness to ■the act of sale from Parker to Liles of the omitted tract; that this act was recorded and indexed at the time the inventory was made; that as attorney for Liles he had occasion to know that during the last year of his life the decedent rented three hundred acres of cleared land of the home place to Hardy, and cultivated himself about one hundred and forty acres; that, at the first offering, he was admonished by Judge Richardson that the place contained upwards of five hundred acres, ■and that he was under the impression himself, as appears by his own evidence, that the plantation contained more land than the advertisement described,, and yet, under such circumstances as these, without snaking a search, he causes the place to be sold per aversionem, in such a way that, if the sale be not hereafter annulled, the defendant Levi will secure five hundred and ninety acres instead of three hundred and fifty-nine and a half acres, which were inventoried.”
At the instance of the defendant the case was tried by a jury, who found a verdict for the plaintiff, and the judge a quo, who heard the witnesses, rendered judgment accordingly.
It appears that Morrison & Farmer were attorneys for the estate of Liles. In the case of Rogers v. Morrison we said that Morrison, as Liles’ attorney, had occasion to know that more lands were embraced within the boundaries than were advertised. Parmer was the agent of Levi, and his knowledge was that of his principal. Only three hundred and fifty-nine and a half acres were inventoried, appraised and Advertised, and only those who possessed information, not furnished by the advertisement, could know that five hundred and ninety acres of land were to be sold.
It was a fraud in both the buyer and the seller to attempt to sacrifice .the property of the estate in such a manner.
The purchaser Levi has never complied with his bid. It was a credit sale — the bidder has never executed his notes with security, as required by law and the advertisement, or paid one cent for the property up to this day. No such notes are produced or shown to have been executed.
Why this extraordinary indulgence to this bidder, when the executor had in such haste obtained an order, within less than six months after the death of the testator, to sell all the property of the estate to pay debts 1
*636It does not appear that Parmer had a written power of attorney to-buy for Levi, or express authority to sign notes in his name.
Levi testified that he had never been on the place before the sale, and did not know that it contained more land than was mentioned in the advertisement. If this be true, it is dishonest for him to claim five hundred and ninety acres when only three hundred and fifty-nine and a half acres were bid for.
Can an executor sell property which has never been inventoried and appraised 9
The three hundred and fifty-nine and a half acres which were inventoried and appraised were appraised at $35 per acre. The five hundred and ninety acres claimed to have been sold brought only $5,250, or less than one-third of the appraisement per acre.
The order directed that the property of the estate be sold “according- to articles 990 and 991 of the Code of Practice.” These articles-direct that the property should be sold at Us appraisement for cash, and if the appraisement bo not bid, then that it be sold on a credit of twelve months. Two hundred and thirty aeres of the land were never appraised, consequently the terms of articles 990 and 991 were not complied with, nor was the mandate of the court obeyed. The executor was not authorized to make per aversionem by the order of sale, or the law, and he could not legally have done so.
But, even if fraud had not been proved, the defendant should not be permitted to got a title to five hundred and ninety acres of land when he and his agent believed they were buying only three hundred and fifty-nine and a half acres.
I think the Parker tract, which was not inventoried or appraised, could not have been legally sold. C. P., articles 990, 991, 992; 2 An. 996; 5 An. 1. The order to sell property of an estate can not be extended so as to authorize the sale of property not inventoried or appraised, and the sale is void on account of the absence of a judgment or order of a court to authorize it.
But I deem it unnecessary further to refer to the concatenation of circumstances which indicate fraud in this sale.
The verdict of the jury should not be disturbed on a question of fraud unless the evidence shows that their verdict is manifestly wrong.
This, -I take it for granted, can hardly be said to be the case when two of the judges of this court and the district judge, before whom the case was tried, concur in the opinion that the verdict is correct. I apprehend that it will be the first time in the history of jurisprudence that such a thing was done.
I am constrained, therefore, to dissent from the opinion of the court.
Howe, J.
The defendant asked for a jury, and they found a verdict against him. The questions were peculiarly within their province, and I am not prepared to say that their finding was erroneous. .